PER CURIAM.
We affirm the trial court’s denial of appellant’s untimely and successive motion for post-conviction relief. Appellant’s *306claims that the State Attorney committed perjury, and that the trial court lacked jurisdiction, are frivolous. Logan v. State, 1 So.3d 1253 (Fla. 4th DCA 2009); Logan v. State, 21 So.3d 917 (Fla. 4th DCA 2009).
' We have seen numerous post-conviction motions filed by prisoners arguing this same frivolous issue which attempts to challenge the conviction based on allegations that the state attorney failed to receive sworn testimony from material witnesses before filing the information. Prisoners are cautioned that the filing of frivolous post-conviction challenges will not be tolerated.
The clerk is directed to send a certified copy of this opinion to the appropriate institution for disciplinary procedures. § 944.279(1), Fla. Stat. (2012). Appellant is cautioned that any further frivolous or malicious filing will result in this court imposing the sanction of no longer accepting his pro se filings. State v. Spencer, 751 So.2d 47 (Fla.1999).

Affirmed. Appellant referred to prison officials.

TAYLOR, HAZOURI and CIKLIN, JJ., concur.